DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
  The use of the term “auxiliary tensioning bow” is misleading and misdescriptive because such element described in the specification and referenced by numeral 28 in the drawings is a “link” whereas a bow is known in the art to extend in a transverse direction of the vehicle.  Also, the use of the term “coupling rod” is misleading and misdescriptive because such element described in the specification and referenced by numeral 18 in the drawings is a “link” and not a rod. 
Appropriate correction is required.

Claim Objections

Claim 19 is objected to because of the following informalities:
In claim 20, line 2, it is thought that “an” should be changed to –a--.
In claim 20, lines 4-5, the phrase “a weather tight seal to hard top roof portion” is awkward phraseology.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 4-7, 9-11, 13, 15-16 and 18-20 the recitation of an “auxiliary tensioning bow” is misleading and misdescriptive because such element described in the specification and referenced by numeral 28 in the drawings is a “link” whereas a bow is known in the art to extend in a transverse direction of the vehicle.  Also, the recitation of a “coupling rod” is misleading and misdescriptive because such element described in the specification and referenced by numeral 18 in the drawings is a “link” and not a rod. 
In claim 3, the recitation that the coupling rod is coupled to a front surface of the cross-car bow is misdescriptive because it is the bracket which is coupled to a front surface of the cross-car bow when such bracket is associated with the coupling rod.
In claim 5, the recitation that the auxiliary tensioning bow is coupled to a rear surface of the cross-car bow is misdescriptive because it is the bracket which is coupled to a rear surface of the cross-car bow when such bracket is associated with the auxiliary tensioning bow.
	In claim 18, line 8, “auxiliary tensioning bow” lacks clear antecedent basis.
	In claim 20, line 3, “articulating portion” lacks clear antecedent basis.  On line 10, “auxiliary tensioning bow” lacks clear antecedent basis.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,364,780. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obviously directed to the same patentable invention and allowance thereof would be improper.  Current claims 117 are fully encompassed by claims 1-16 of U.S. Patent No. 11,364,780.


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 18-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of are claims 17-19 of prior U.S. Patent No. 11,364,780. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1, 4, 7-9, 11-13, 16 and 17, as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haberkamp et al. (US 9,539,888).
Haberkamp et al. ‘888 disclose the claimed invention including an articulating portion operably connected to a rear header 60 which is adapted for sealing engagement with a rear roof top portion 14.  The articulating portion includes an auxiliary tensioning link 44 (“bow”) with a pivot (shown in annotated Figure 9 below) where the tensioning link 44 and a coupling link 42 (“rod”) pivotally connect.  Such connection point is at a top of the auxiliary tensioning link as shown in annotated Figure 9 below.  There is also a cross-car bow 54 which is operably connected to a cover and a bracket (circled in annotated Figure 9 below and also shown in Figure 1-4).  Further regarding claim 1 and also regarding claim 2, the bracket is integrally formed with the auxiliary tensioning bow 44 and extends cross car to attach to the cross-car bow..

    PNG
    media_image1.png
    520
    728
    media_image1.png
    Greyscale

Regarding claim 7, the coupling rod/link 42 is connected to a first side rail 40 at pivot point 48 (See Figure 8) and the first side rail 40 is connected to front header/tensioning bow 46.
Regarding claim 8, the first side rail is pivotally connected to the rear header 60 at another pivot point 36.  See annotated Figure 9 above.
Regarding claim 9, the auxiliary tensioning bow is pivotally connected to the rear header 60 at another pivot point 37.  See annotated Figure 9 above.
Regarding claim 11, the claimed structural features are present in the Haberkamp et al. ‘888 reference and thus the cover assembly is considered to be capable of “articulating without binding” as broadly as recited.
Regarding claim 12, note second link 34 shown in Figure 10.
Regarding claim 13, the first side rail 40 is connected to connected to front header/tensioning bow 46 and is connected to the coupling rod/link at pivot point 48 (Figure 8).
Regarding claim 16, note stop 10 in Figure 9.
Regarding claim 17, the rear roof top portion 14 is a hard top.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bowles (2016/02639750 and Smith et al. (2016/0236556) disclose front soft top covers for vehicle roofs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
9/27/22